Citation Nr: 0821959	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for major depression, 
with a sleep disorder, as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

3.  Entitlement to service connection for a skin rash with 
cysts as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, including pain as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral hand 
disorder, including pain, as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral foot 
disorder, including pain, as due to an undiagnosed illness.

7.  Entitlement to service connection for joint and muscle 
pain as due to an undiagnosed illness.

8.  Entitlement to service connection for a bowel disorder, 
including irritable bowel syndrome and Crohn's disease, as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington.

The veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The undersigned held open the record for 60 days so that the 
veteran could submit additional evidence under waiver of 
initial RO review and consideration.  He in fact did submit 
additional evidence under waiver.  In light of the waiver, 
the Board may consider the additional evidence without the 
necessity of a remand to the RO.  38 C.F.R. § 20.1304 (2007).  

The veteran submitted a claim in March 2008 of entitlement to 
service connection for post-traumatic stress disorder.  This 
issue has not been considered by the RO, much less denied and 
timely appealed to the Board.  So, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2007); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

Below the Board decides the veteran's claim of entitlement to 
service connection for a skin disorder.  The remaining claims 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
skin disorder, with rash and cysts, is not related to an in-
service disease or injury, or a service-connected disability.


CONCLUSION OF LAW

A skin disorder, with rash and cysts, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of October 2003, 
January 2005, and January 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and of the need to submit all pertinent 
evidence in his possession.  A March 2006 letter provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he did not receive full notice prior to 
the initial decision, after pertinent notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2006 letter, the claim was readjudicated, as shown 
in the January 2007 Supplemental Statement of the Case.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

 Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for six months 
or more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month 
period.  38 C.F.R. § 3.317(a)(3).  The six- month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theatre 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records do show that he was 
a Persian Gulf War Era veteran and that he served in the 
Persian Gulf.  Specifically, he was in the Southwest Asia 
theatre of operations from January to May 1991.

Analysis

The veteran's service treatment records are not available, 
and attempts to reconstruct them or obtain them from multiple 
sources have proved futile.

Private and VA treatment records note lipomas or cysts on the 
veteran's body.
While the service treatment records are not available this 
factor is of minimal significance as the veteran makes no 
assertion that he manifested any skin symptomatology during 
his active service.  He noted that he never had any skin 
symptoms prior to his service in the Persian Gulf, and the 
record shows that his skin symptomatology manifested a number 
of years after his active service.

The October 1996 Persian Gulf Registry examination report 
notes the veteran did not report any complaints or symptoms 
pertaining to a skin disorder.  He told the examiner that he 
took nerve agent pills, used insect repellant, and was 
exposed to insecticides and oil well fires.  Examination of 
the veteran's skin revealed several small fibromas on the 
forearms and thigh area.  The examiner's diagnoses included 
multiple small fibrosis.

February 2001 records from the Vancouver Clinic note that 
skin examination revealed multiple nodules that were found at 
different parts of the veteran's body, including left upper 
thigh, both forearms, and one in the center of his chest.  
The examiner noted that they were obviously lipomas.  The 
veteran reported that his father had a number of similar 
nodules or lumps.  The examiner discussed reasons why they 
should be removed, that is, they were enlarging and were in 
an area where they could get traumatized.  The veteran 
declined.

At an October 2002 visit to the Vancouver Clinic for 
abdominal cramps, the examiner noted a lipoma or cyst on the 
left thigh four centimeter in diameter.  No other skin 
pathology was noted, and the veteran wanted it removed.  The 
examiner diagnosed it as a sebaceous cyst and noted it was no 
larger than it was a year earlier.  The veteran wanted it 
removed, as some of his relatives had recently been diagnosed 
with cancer, and he was concerned.  The lipoma was removed 
and sent for pathological analysis, however, no pathology 
report is of record.  The examiner also noted a continued 
rash on the veteran's right arm.  It was slightly larger than 
a penny, did not itch, and it was not painful.  The veteran 
reported he had put a steroid cream on it, with no relief, 
and then over-the-counter Lamisil cream, also without relief 
or change.  The examiner noted it was of uncertain etiology 
and referred the veteran to dermatology.  No further records 
were submitted.

A January 2005 VA examination report noted the veteran told 
the examiner that he had one episode of a skin rash in 1998 
or 1999, it lasted for three to five months, but providers 
did not render a definitive diagnosis.  It resolved and never 
came back.  Examination revealed no evidence of skin or 
chronic skin rash.  Thus, there was no pathology for the 
examiner to render a diagnosis.  The examiner noted that, 
since the rash first manifested in 1998 or 1999, some seven 
years after his Persian Gulf service, it had not recurred, 
and there was nothing to link to a Gulf War Syndrome.

Parenthetically, the Board notes the examination report 
depicts 1988 or 1989 in one place, and 1988 or 1999 in 
another.  The Board finds this is a typographical error, as 
the examiner specifically noted the veteran's skin pathology 
did not first manifest until several years after his Gulf War 
service.  This is also consistent with his testimony at the 
hearing.

The veteran testified that cysts first manifested a year or 
two after his active service.  Transcript, p. 36.  This date 
is at odds with the Vancouver Clinic records which do not 
note a remote history for any skin pathology.  Further, 
earlier during his testimony the veteran noted that, while 
one rash episode lasted four to five months his rash had 
occurred only twice during the prior 17 years.  Transcript, 
pp. 17-18.

After considering all of the evidence of record, the Board 
finds the preponderance of the probative evidence shows that 
the veteran's skin pathology first manifested a number of 
years after his active service, and that it has not 
manifested as a chronic disorder.  No skin disorder was 
significant enough for the veteran to mention it to the 
examiner at the 1996 Gulf Registry examination.  Further, the 
VA examiner at the 2005 examination opined there was no 
causal linkage with the veteran's active service, to include 
as part of a Gulf War Syndrome.  Thus, the preponderance of 
the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.317.  Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a skin rash with cysts 
as due to an undiagnosed illness is denied.

REMAND

The service treatment records are not available.  After 
repeat attempts to obtain them, the RO entered a formal 
finding of their unavailability.  The veteran served in Saudi 
Arabia during the Persian Gulf War.  He concedes that he did 
not have any bowel or gastrointestinal symptoms until after 
his separation from active service, but he first experienced 
his symptoms around a month after his separation.  
Transcript, p. 9.  He also noted seeking treatment in 1992 or 
1993 at the VA medical facility in Portland, Oregon.  While 
VA treatment records beginning in 2001 are of record, there 
is no indication that VA has attempted to secure any existing 
VA treatment records for the 1992-1993 period.  Hence, 
further development is in order.  38 C.F.R. § 3.159(c).

The January 2005 VA joints examination report noted prior VA 
diagnoses of chondromalacia patella and arthralgias-
apparently referencing the 1996 Gulf Registry examination.  
The examiner also noted that laboratory studies were negative 
for rheumatoid factor, there was no erythrocyte sedimentation 
rate abnormality, and the antinuclear antibody test was 
normal.  The examiner diagnosed bilateral chondromalacia 
patella of the knees, synovitis of the hands, feet, and 
knees, and Gulf War undiagnosed illness.  The examiner then 
noted that, as concerned the hands and feet, the chronic 
synovitis had not yet been connected to a Persian Gulf War 
syndrome disease process.  This comment, however, requires 
elaboration.  Was the examiner merely noting the disorder had 
yet to be service connected?  Alternatively, was the examiner 
stating that the disorder was not subject to service 
connection by applicable regulation?  Finally, it is noted 
that the examiner did not have the claims folder for review 
prior to offering any opinion.  Hence, further development is 
required.

An April 2008 report by John P. Tackas, D.O., notes an 
elevated Westergren sedimentation rate.  The osteopath 
appears to opine that there was at least a 50-50 chance the 
result was evidence of Gulf War Syndrome as concerned the 
veteran's episodic joint pain.  Unfortunately, the nature of 
Dr. Tackas' comment is unclear.  His exact wording was, "it 
can be assumed that Gulf War Syndrome may be above 50% as a 
significant factor in your current symptoms."  The physician 
should be asked to comment further and clarify his report.

As noted, the January 2005 VA examination report notes the 
claims file was not available.  The examiner did note 
reviewing some of the veteran's private treatment records.  
Interestingly, the examiner observed that if the veteran's 
bowel symptoms manifested within one year of his separation 
from service, "it would be considered service connected."  
The law, however, provides that neither irritable bowel 
syndrome nor Crohn's disease is among the diseases eligible 
for service connection on a presumptive basis as a chronic 
disease.  See 38 C.F.R. § 3.309(a).  Hence, the examiner must 
be given an opportunity to review the claims folder and offer 
a relevant opinion.

Finally, the January 2005 mental examination report notes a 
diagnosis of major depressive disorder secondary to chronic 
diarrhea.  In light of the development discussed above, the 
claim of entitlement to service connection for major 
depression is inextricably intertwined with the veteran's 
gastrointestinal claim.  Hence, further consideration is 
deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request that the Portland 
VA Medical Center search for any records 
extant related to the veteran for the 
period 1991 to 1994.  The VA Medical Center  
should specifically search all archived 
records.  If the RO cannot locate such 
records, the RO must specifically document 
what attempts were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given an 
opportunity to respond.

2.  The RO should attempt obtain the names 
and addresses of all medical care providers 
who treated the veteran for joint pain and 
bowel symptoms since 1991.  After securing 
the necessary release, the RO should obtain 
any records not already associated with the 
claims file.  This request must include a 
request for any records maintained by John 
P. Takacs, D.O.

Ongoing medical records regarding treatment 
for all conditions on appeal should also be 
obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive 
possession of the agency, and must be 
obtained if the material could be 
determinative of the claim).

3.  The RO should contact John P. Takacs, 
D.O., and ask that he clarify his April 
2008 opinion.  Dr. Takacs should be asked 
to set forth his understanding as to what 
is "Gulf War Syndrome."  The RO should 
advise Dr. Takacs that, in assessing or 
rendering any medical opinion he may have 
on the etiology of the veteran's joint pain 
or arthralgias, the term "at least as 
likely as not" or a "50-50 probability" 
does not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is medically 
sound to find against it.

4.  The RO should refer the claims file to 
the examiner who conducted the January 
2005 examination titled "Gulf War 
Guidelines."  Provide this physician a 
list of the chronic diseases set forth in 
38 C.F.R. § 3.309(a).  Request this 
physician conduct a comprehensive review 
of the claims file and opine whether there 
is a 50-50 chance that irritable bowel 
syndrome or Crohn's is causally linked to 
the appellant's active service, be it via 
an undiagnosed illness or otherwise.  He 
should specifically review and comment 
upon the December 2001 report and opinion 
from Dr. DeGregorio of Northwest 
Gastroenterology.

Advise the VA physician that the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is medically sound to find against 
it.

If that VA physician is no longer 
available refer the claims file to an 
equally qualified physician examiner and 
ask him/her to opine as set forth above.  
Should the examiner advise that an 
examination is needed to render the 
requested opinions, the RO should arrange 
the examination.  The claims file must be 
provided for review by the examiner as 
part of any examination conducted.
 
5.  The RO shall arrange for an 
examination by a rheumatologist to examine 
the nature and etiology of the veteran's 
complaints of episodic joint pain.  The 
rheumatologist must specifically comment 
on Dr. Takacs' April 2008 report and 
indicate agreement or disagreement.  
Request this physician conduct a 
comprehensive review of the claims file 
and opine whether there is a 50-50 chance 
that any diagnosed joint disorder or pain 
is causally linked to the appellant's 
active service, be it via an undiagnosed 
illness or otherwise.  The reason and 
rationale for any opinions rendered should 
be set forth in full.  The claims file 
must be provided for review by the 
examiner as part of any examination 
conducted. 

6.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

8.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  For any claim that continues to 
be denied, send the appellant and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


